Opinion by
Mollison, J.
In accordance with stipulation of counsel that the lumber is similar in all material respects to that the subject of United States v. F. W. Myers & Co., Inc. (24 C. C. P. A. 156, T. D. 48640) and F. W. Myers & Co., Inc. v. United States (73 Treas. Dec. 714, T. D. 49530), the claim of the plaintiffs was sustained as to certain of the protests in question. The collector was directed to reliquidate the entries on the basis of the actual number of board feet of planed, tongued, and/or grooved lumber imported, as shown on the invoices and/or the entries covered by the said protests. In all other respects and as to ail other merchandise, including that contained in the cars specifically enumerated in the last paragraph of the stipulation, as to which merchandise the protests were abandoned, said protests were overruled.